DISTRICT COURT OF APPEAL OF THE STATE OF FLORIDA
                               FOURTH DISTRICT

                           KERRY MCAULEY,
                              Appellant,

                                     v.

                   SIMON PROPERTY GROUP, INC.,
                            Appellee.

                               No. 4D16-2247

                          [December 14, 2017]

  Appeal from the Circuit Court for the Fifteenth Judicial Circuit, Palm
Beach County; Cheryl Caracuzzo, Judge; L.T. Case No. 50-2012-CA-
011139-XXXX-MB.

   Kerry McAuley, Boca Raton, pro se.

   Edgardo Ferreyra, Jr. and Jack Luks of Luks, Santaniello, Petrillo &
Jones, Fort Lauderdale, for appellee.

PER CURIAM.

   Affirmed.

GERBER, C.J., CIKLIN and LEVINE, JJ., concur.

                           *          *          *

   Not final until disposition of timely filed motion for rehearing.